Citation Nr: 1208255	
Decision Date: 03/05/12    Archive Date: 03/16/12

DOCKET NO.  09-14 960	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, California


THE ISSUES

1.  Entitlement to service connection for a left knee disability.  

2.  Entitlement to service connection for posttraumatic stress disorder (PTSD).  

3.  Entitlement to service connection for bilateral hearing loss.  

4.  Entitlement to service connection for residuals of a head injury.  

5.  Entitlement to service connection for residuals of shrapnel wounds.  


REPRESENTATION

Appellant represented by:	The American Legion





WITNESSES AT HEARING ON APPEAL

The Veteran and his daughter



ATTORNEY FOR THE BOARD

J. T. Sprague, Counsel



INTRODUCTION

The Veteran served in the United States Army from March 1951 to March 1953, to include duty in Korea.  

This matter comes before the Board of Veterans' Appeals (Board) from September 2008 and January 2009 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Oakland, California.  

The Veteran appeared at a Travel Board hearing in November 2011.  A transcript is of record.  

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The issues of service connection for head injury residuals, bilateral hearing loss, and shrapnel wound residuals are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  The evidence is at least in equipoise that the Veteran sustained a wound to the left knee contributing to disability in that joint.  

2.  The evidence is at least in equipoise that the Veteran has PTSD due to his service in Korean War.  


CONCLUSIONS OF LAW

1.  The criteria for the award of service connection for a left knee disorder have been met.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303 (2011).

2.  The criteria for the award of service connection for PTSD have been met.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.304(f) (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VCAA

On November 9, 2000, the President signed into law the Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000).  This law defines the obligations of VA with respect to the duty to assist and the duty to notify a claimant as to the information and evidence necessary to substantiate a claim for VA benefits.  

First, VA has a duty to notify the appellant of any information and evidence needed to substantiate and complete a claim.  38 U.S.C.A. §§ 5102, 5103 (West 2002 & Supp. 2011); 38 C.F.R. § 3.159(b) (2011).  Information means non-evidentiary facts, such as the claimant's address and Social Security number or the name and address of a medical care provider who may have evidence pertinent to the claim.  See 66 Fed. Reg. 45620, 45,630 (August 29, 2001); 38 C.F.R. § 3.159(a)(5) (2011).  Second, VA has a duty to assist the appellant in obtaining evidence necessary to substantiate a claim.  38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159(c) (2011).  

As discussed in more detail below, sufficient evidence is of record to grant the claims of service connection for a left knee disability and PTSD.  Therefore, no further development is needed with respect to the claim.

Legal Criteria-Service Connection

Service connection may be established for disability resulting from personal injury suffered or disease contracted in line of duty in the active military, naval, or air service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  Service connection may also be granted for any injury or disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease or injury was incurred in service.  38 C.F.R. § 3.303(d).

In addition to the criteria set forth above, service connection for PTSD requires (1) medical evidence diagnosing the condition in accordance with the 4th edition of the American Psychiatric Association 's Diagnostic and Statistical Manual for Mental Disorders (DSM-IV); (2) a link, established by medical evidence, between current symptoms and an in-service stressor; (3) and credible supporting evidence that the claimed in-service stressors occurred.  38 C.F.R. § 3.304(f). 

The evidence required to support the occurrence of an in-service stressor varies depending on whether the veteran was engaged in combat with the enemy.  If the evidence establishes that a veteran engaged in combat with the enemy and the claimed stressor is related to that combat, in the absence of clear and convincing evidence to the contrary, and provided that the claimed stressor is consistent with the circumstances, conditions, or hardships of such veteran's service, his lay testimony alone may establish the occurrence of the claimed in-service stressor.  38 U.S.C.A. § 1154(b) (West 2002); 38 C.F.R. § 3.304(f).

Where the record does not establish that a veteran engaged in combat with the enemy, his assertions of in-service stressors, standing alone, cannot as a matter of law provide evidence to establish an event claimed as a stressor occurred.  Dizoglio v. Brown, 9 Vet. App. 163, 166 (1996).  Rather, he must provide "credible supporting evidence from any source" that the event alleged as the stressor in service occurred.  Cohen v. Brown, 10 Vet. App. 128, 147 (1997). 

Effective October 29, 2008, VA amended its regulations regarding service connection for PTSD by eliminating the requirement for evidence corroborating the claimed in-service stressor in cases in which PTSD is diagnosed in service.  See 73 Fed. Reg. 64,210 (Oct. 29, 2008); 74 Fed. Reg. 14,492 (Mar. 31, 2009). 

Additionally, effective July 13, 2010, VA amended 38 C.F.R. § 3.304(f) by liberalizing, in certain circumstances, the evidentiary standards for establishing the occurrence of an in-service stressor for non-combat veterans.  See 75 Fed. Reg. 39,843-39,852 (effective July 13, 2010).  Essentially, the amended version of 38 C.F.R. § 3.304(f)(3) eliminates the need for stressor corroboration in circumstances in which the claimed in-service stressor is related to "fear of hostile military or terrorist activity."  Specifically, the amended version of 38 C.F.R. § 3.304(f)(3) provides 

If a stressor claimed by a veteran is related to the veteran's fear of hostile military or terrorist activity and a VA psychiatrist or psychologist, or a psychiatrist or psychologist with whom VA has contracted, confirms that the claimed stressor is adequate to support a diagnosis of [PTSD] and the veteran's symptoms are related to the claimed stressor, in the absence of clear and convincing evidence to the contrary, and provided the claimed stressor is consistent with the places, types, and circumstances of the veteran's service, the veteran's lay testimony alone may establish the occurrence of the claimed in-service stressor.  For purposes of this paragraph, "fear of hostile military or terrorist activity" means that a veteran experienced, witnessed, or was confronted with an event or circumstance that involved actual or threatened death or serious injury, or a threat to the physical integrity of the veteran or others, such as from an actual or potential improvised explosive device; vehicle-imbedded explosive device; incoming artillery, rocket, or mortar fire; grenade; small arms fire, including suspected sniper fire; or attack upon friendly military aircraft, and the veteran's response to the event or circumstance involved a psychological or psycho-physiological state of fear, helplessness, or horror. 

38 C.F.R. § 3.304(f)(3). 

The standard of proof to be applied in decisions on claims for VA benefits is set forth in 38 U.S.C.A. § 5107(b).  Under that provision, VA shall consider all information and lay and medical evidence of record in a case before the Secretary with respect to benefits under laws administered by the Secretary.  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

Analysis

The Veteran's service treatment records are unavailable for review.  Inquiry to the National Personnel Records Center (NPRC) resulted in a determination that the Veteran's records are "fire-related."  That is, if the records were present at the NPRC, they would have been in an area damaged by the 1973 fire at the St. Louis, Missouri, facility.  There are some service personnel records available for review.  The Veteran's DD Form 214 has been recently submitted, and service with an Engineer Battalion in Korea is confirmed through this documentation.  The Veteran was awarded the Korean Service Medal with two bronze service stars.  

The Veteran has stated that he was wounded while serving in Korea, and that a shrapnel blast from an artillery explosion caused him to experience an injury to his head.  The Veteran stated that he was sent to a Mobile Army Surgical Hospital (MASH) unit for treatment.  The Veteran has submitted a December 1951 special order wherein the Adjutant of the 8228 MASH unit announced that the Veteran was among several soldiers temporarily promoted to Private First Class (E-3).  The Veteran's DD Form 214 reflects service with an Engineer unit, and thus there is no indication that there was service at the MASH unit in any other capacity than as a patient.  Accordingly, the Veteran's credible assertions of being treated at a MASH unit are corroborated.  

Indeed, the Veteran's testimony at his November 2011 Board hearing was credible-although it was clear that he was starting to lose his memory.  

With regard to the left knee, the Veteran testified that he sustained a gunshot wound to the left knee.  There is a private medical record, dated in January 2008, which includes the diagnosis osteoarthritis of the knees, status-post shrapnel injury to the left knee.  In addition to this medical assessment, the Veteran has also submitted the lay statements of fellow Veterans and acquaintances he has known since the time proximate to service.  These statements support that the Veteran was wounded in Korea, and one letter also indicates that the Veteran showed the scar on his left knee in the years shortly following his service discharge.  

Considering all of this evidence together, and understanding VA's heightened duty in this case, the Board is satisfied that the requirements for service connection have been met.  That is, the Veteran credibly testified that he had a left knee gunshot wound; there is lay testimony supporting complaints of scarring to the left knee at a time near to discharge from service; and he has a diagnosis of experiencing status-post shrapnel injury in his left knee.  Accordingly, the Veteran's service connection for a left knee disability is warranted.  

Regarding PTSD, the record reflects that the Veteran was treated at a MASH unit in Korea.  The Board finds that this corroborates his contention that he was wounded in service.  

There are two private medical assessments which diagnose PTSD as directly related to his service in Korea.  The earliest of these, dated in October 2008, appears to be from the Veteran's internist.  This doctor stated that the Veteran has PTSD as directly related to his shrapnel wounds in Korea.  There is an additional letter, dated in November 2008, from a private clinical psychologist who echoed the assessment of the private internist, and offered an opinion that the Veteran has PTSD due to intrusive recollections of being exposed to great bodily harm and potential death.  Accordingly, service connection for PTSD is warranted.  


ORDER

Entitlement to service connection for a left knee disorder is granted.  

Entitlement to service connection for PTSD is granted.  


REMAND

The Veteran has alleged that he has head injury residuals, bilateral hearing loss, and unspecified shrapnel wounds to the body as a result of his service in Korea.  Further development is required before a final adjudication can occur on these claims.  

As noted above, the record does indicate that the Veteran experienced a gunshot wound to his left knee in service.  Additional, he credibly testified that he received shrapnel wounds to the head.  The Board finds that the Veteran was likely exposed to acoustic trauma as well. 

At present, there is some indication that the Veteran experiences head injury residuals, which also include a potential indication of trauma-induced hearing loss.  Specifically, an October 2008 private medical record states that the Veteran has a history of a left head injury that is related to service.  Whether he had residuals of this injury was not stated by the physician.  That is, there is some mention of a head injury being experienced in service; however, the nature of a chronic disability to the head was not provided.  Additional evidence included magnetic resonance imaging (MRI) reports, which mentioned a suspected shrapnel injury to the brain.  The radiology report, however, noted that there was no mass or bleed found on examination (small ischemic changes were noted).  Given this, there is ambiguity whether there is current disability resulting from an in-service head injury.  

With regard to hearing loss, the record does support that the Veteran currently experiences bilateral hearing loss.  The Veteran has been treated by otolaryngologists for this condition, and a clinical note dated in May 2008 documents that the hearing loss is asymmetrical.  There is a vague mention of the Veteran experiencing a shrapnel injury to the head in Korea, and this was the basis of the order for the aforementioned MRI.  The radiologist indicated that a temporal bone computerized tomography (CT) scan would be helpful in assessing whether hearing loss was associated with trauma experienced in Korea.  It does not appear that a CT scan was performed.  

Lastly, the Veteran has claimed service connection for residuals of shrapnel wounds in a generalized fashion.  He has not specified any specific joint limitation; however, lay evidence indicates that there was, at least historically, some scarring associated with his exposure to shrapnel in service.  Accordingly, the nature of the claim and of the Veteran's complaints seems to be that he has had skin abrasions on portions of his body.  The medical evidence of record is vague as to the current nature of residuals of shell fragment wounds (save for the now service-connected left knee).  Thus, in order to ensure the most comprehensive assessment of the disability picture, the Veteran should be afforded a VA examination to determine the exact nature of any residuals of shell fragment wounds present on the Veteran's body.  

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  Expedited handling is requested.)

1. Ensure that all notification and development actions required by 38 U.S.C.A. §§ 5102, 5103, and 5103A (West 2002 & Supp. 2011) are fully satisfied.  

2.  Schedule the Veteran for comprehensive VA examinations.  The examiners are asked the following:

a)  With regard to the head injury, is it at least as likely as not (50 percent or greater probability) that the Veteran experiences disability of the head/brain as a result of exposure to a head injury in service?  A rationale should accompany any conclusions reached in the narrative portion of the report.  

b)  With regard to the hearing loss, is it at least as likely as not that the Veteran's current bilateral hearing loss, which has been assessed as being asymmetrical, was caused by in-service exposure to acoustic trauma and/or a head injury.  Any required tests, including a temporal bone CT, should be performed if indicated.  A rationale should accompany any conclusions reached in the narrative portion of the report.  

c)  With regard to shrapnel wounds, is it at least as likely as not that the Veteran experiences residuals of shell fragment wounds, to include scarring, as a result of his active military service?  The examiner should identify affected areas specifically, and should include a rationale for any conclusions reached in the examination report.  

3.  Following any additional indicated development, readjudicate the issues on appeal.  Should the claims not be granted, issue a supplemental statement of the case to the Veteran and his representative and return the claims to the Board for appellate consideration.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



______________________________________________
James L. March 
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


